         Case 1:19-cv-03283-RDM Document 24 Filed 02/18/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
NORTHWEST IMMIGRANT RIGHTS            )
PROJECT,                              )
                                      )
                  Plaintiff,          )
                                      )
            v.                        )     Civil Action No. 1:19-cv-3283 (RDM)
                                      )
UNITED STATES CITIZENSHIP AND         )
IMMIGRATION SERVICES,                 )
                                      )
                  Defendant.          )
____________________________________)

              DEFENDANT’S NOTICE OF FILING OF THE CERTIFIED LIST OF
                  THE CONTENTS OF THE ADMINISTRATIVE RECORD
       Defendant the United States Citizenship and Immigration Services hereby gives notice of the filing

of the Certified List of the Contents of the Administrative Record for the action challenged in the above-

captioned case. The index is accompanied by a certification.

Dated: February 18, 2020                            Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    BRIGHAM J. BOWEN
                                                    Assistant Branch Director

                                                     /s/ Charles E.T. Roberts
                                                    CHARLES E.T. ROBERTS
                                                    PA Bar No. 326539
                                                    JULIE STRAUS HARRIS
                                                    DC Bar No. 1021298
                                                    Trial Attorneys
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW
                                                    Washington, DC 20530
                                                    Tel: (202) 305-8628
                                                    Fax: (202) 616-8470
                                                    Email: charles.e.roberts@usdoj.gov

                                                    Attorneys for Defendant
